The Couet, on the next day, having examined the authorities cited; and having also referred to the cases of Vowell v. Lyles, in this Court at Alexandria in July term, 1807, 1 Cranch C. C. 428; Cooke Co. v. Weightman, at the same term, 1 Cranch, C. C. 439; Janney v. Geiger, at July term, 1809, 1 Cranch C. C. 547; and Offutt v. Hall, at July term, 1808, 1 Cranch C. C. 504; the latter of which cases is precisely like the present, was of opinion, that from the appearance of the note itself, the presumption is that it was written on the paper before the indorsement by the defendant; and that the indorsement was written before the note came into the hands of the plaintiff, and.on the day of the date of the note; that if such were the facts, it is natural to presume that the defendant wrote his name on the back of the note for the purpose of making himself liable as the indorser of an ordinary negotiable note, and as if it had been made payable to himself or order, and not otherwise; and that he was entitled to all the rights of an indorser.
The plaintiff then asked leave to amend, which was granted; a juror was withdrawn, and the cause continued. At a subsequent term the plaintiff became nonsuit.